DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7 and 14) in the reply filed on 03/19/2021 is acknowledged. The traversal is on the ground(s) that there is no search and examination burden. This is not found persuasive because, as shown in the Restriction Requirement mailed 01/28/2021, the inventions have acquired a separate status in the art in view of their different classifications (Group I is classified in G21C 1/22 while Group II is classified in G21D 3/08 while Group IV is classified in G06F 9/30); and the prior art applicable to one invention would not likely be applicable to another invention (a disclosure of a particular reactor would not necessarily disclose its method of operation or a non-transitory computer-readable medium for storing instructions for performing a method of operation). Further, the restriction between the apparatus claims, Groups I and IV, and the method claims, Group II, is proper because the apparatuses as claimed can be used to practice another and materially different process (e.g., Group I could be used to generate medical radioisotopes and Group IV could be used to store data or instructions for any other method such as a method for machining a fuel pellet), as noted on pages 2-3 of the Restriction Requirement. Additionally, the restriction between Group I and Group IV is proper because the apparatuses have a materially different function (Group I is directed towards a reactor . The requirement is still deemed proper and is therefore made FINAL.

Applicant's election with traverse of Species A1, B2, C1, D2, E1, F1, G1, and lithium fluoride only in the reply filed on 03/19/2021 is acknowledged. The traversal is on the ground(s) that there is no search and examination burden. This is not found persuasive because, even if Applicant does not consider the identified species to be related to the inventive concept of the apparatus, the species require a different field of search and/or the prior art applicable to one species would not likely be applicable to another species (e.g., Species A – a disclosure of a pump for regulating a fluid flow would not necessarily disclose using a valve, flow diverter, and/or conduit). The requirement is still deemed proper and is therefore made FINAL.

Claims 8-13, 15, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (Groups II, IV), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/19/2021. 

Status of Claims
Claims 1-15 and 17 are pending in the application with claims 8-13, 15, and 17 withdrawn. Claims 1-7 and 14 are examined herein.
Claim Objections
Claims 1-3 and 5 are objected to because of the following informalities: 
Claim 1, line 3: “to receive fluid fuel” should recite “to receive the fluid fuel”
Claim 2, line 3: “the circulating-fuel nuclear reactor (1) further comprises” should recite “the circulating-fuel nuclear reactor further comprise”
Claim 2, lines 6-7: “a change in reaction conditions” should recite “a change in the reaction conditions”
Claim 3, line 5: “in the nuclear reaction” should recite “in a nuclear reaction”
Claim 5, line 2: “is the temperature of the fluid fuel” should recite “is a temperature of the fluid fuel”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 are indefinite because they recite the limitation “based on an output from the sensor module” and it is unclear if this refers to the same output as “an output” recited in claim 2, on which claims 3 and 4 depend, or another output. If another output, it is unclear what distinguishes the outputs recited in claims 3 and 4 from the output recited in claim 2. Is the output of claim 2, for instance, a measured value of the parameter indicative of reaction conditions? With the output of claim 3 a measured value of the parameter indicative of reaction kinetics and the output of claim 4 a measured value of the parameter indicative of the operational temperature? 

Claim 5 is indefinite because it is unclear which “output” the limitation “in response to determining, based on the output from the sensor module” is referring to. Both claims 2 and 4, on which claim 5 depends, recite “an output from the sensor module” as discussed above. Are each of the outputs recited in claims 2, 4, and 5 the same output? 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The claims are replete with statements that are either essentially method limitations or statements of intended or desired use. For example, “to cause the flow regulator,” “to cause the flow regulator to increase,” etc. These clauses, as well as other statements of intended use, do not serve to patentably distinguish the claimed structure over that of the reference as long as the structure of the cited references is capable of performing the intended use. See MPEP 2111-2115. As stated in MPEP 2114, Section II:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
	
As set forth in MPEP 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. 



Claim(s) 1-2, 7, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2017/0301416 (“Hansen”).

Regarding claim 1, Hansen discloses (see Fig. 1A) a circulating-fuel nuclear reactor (10) comprising:
a reactor core chamber (20) having an inlet (80) and an outlet (85) for fluid fuel (Figs. 1, 2B, [0076], [0121]);
a heat exchanger (25) configured to receive fluid fuel from the reactor core chamber via the outlet, to transfer heat from the fluid fuel, and to return the fluid fuel to the reactor core camber via the inlet (Fig. 1A, [0077], [0121]);
a flow regulator (22) operable to vary an operational flow rate of fluid fuel through the heat exchanger (Fig. 1A, [0125]); and
a control module (500) configured to cause the flow regulator to vary the operational flow rate of fluid fuel through the heat exchanger to maintain an operational temperature of the fluid fuel within a predetermined range (Fig. 1A, [0092], [0123], [0143]-[0144], [0152], [0199]; the reactor core chamber 20, flow regulators 22, and heat exchanger 25 are all fluidly connected –  therefore, a change in the flow rate of fluid fuel through the reactor core chamber would also result in a change in the flow rate of fluid fuel through the heat exchanger; further, Hansen discloses mechanisms for reaching or 

Regarding claim 2, Hansen discloses the circulating-fuel nuclear reactor according to claim 1 and further discloses wherein the operational temperature of the fluid fuel is dependent on reaction conditions in the reactor core chamber (Examiner notes, the temperature of a fluid fuel is inherently dependent on various reaction conditions in the reactor core chamber; see instant Specification, [0008]-[0010]), wherein the circulating-fuel nuclear reactor further comprises a sensor module operable to measure a parameter indicative of reaction conditions in the reactor core chamber ([0143]), and wherein the control module is configured to cause the flow regulator to vary the operational flow rate of fluid fuel through the heat exchanger in response to detecting a change in reaction conditions in the reactor core chamber based on an output from the sensor module ([0143]-[0144]; Hansen’s control module is designed to vary the flow rate of the fuel “based on sensor readings” and would therefore be capable of varying the flow rate based on a change in reaction conditions detected by the sensors).

Regarding claim 7, Hansen discloses the circulating-fuel nuclear reactor according to claim 1. Although Hansen does not explicitly disclose the reactor comprises a clock, Hansen discloses the reactor’s control module may be a computer system “to monitor and control … the reactor” ([0143], [0199]), which would necessarily comprise a clock. Additionally, Examiner notes that the operational flow rate of fluid fuel 

Regarding claim 14, Hansen discloses the circulating-fuel nuclear reactor according to claim 1 and further discloses wherein the fluid fuel is a molten salt fuel (Abstract, [0076], [0143]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


The claims are replete with statements that are either essentially method limitations or statements of intended or desired use. For example, “to cause the flow regulator,” “to cause the flow regulator to increase,” etc. These clauses, as well as other statements of intended use, do not serve to patentably distinguish the claimed structure over that of the reference as long as the structure of the cited references is capable of performing the intended use. See MPEP 2111-2115. As stated in MPEP 2114, Section II:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
	
As set forth in MPEP 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. 

	Any one of the systems in the cited references is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited references.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen as applied to claim 2 above, and further in view of US Publication No. 2015/0332794 (“Nguyen”).

Regarding claim 3, Hansen discloses the circulating-fuel nuclear reactor according to claim 2 and further discloses wherein the control module is configured to cause the flow regulator to vary the operational flow rate of fluid fuel through the heat exchanger based on an output from the sensor module (Hansen, [0143]-[0144]). Additionally, Hansen discloses mechanisms for reaching or maintaining a critical state in the reactor (Hansen, [0092], [0143]), suggesting some capability for determining the criticality of the reactor, which is a parameter indicative of reaction kinetics (see instant Specification, [0015]), in order to maintain a desired criticality. However, although Hansen discloses the reactor comprises sensors for measuring parameters of the reactor (Hansen, [0143]), Hansen does not explicitly disclose the sensors are operable to measure a parameter indicative of reaction kinetics.

Nguyen teaches (see Nguyen, Fig. 2) a monitoring device (250) for a nuclear reactor (200) operable to measure various operational parameters of the reactor including reactivity (Nguyen, Fig. 2, [0043]; Examiner notes reactivity is a parameter indicative of reaction kinetics as disclosed in [0015] of the instant Specification). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to use Nguyen’s sensors in the reactor of Hansen for the 

	The control module of Hansen-Nguyen is designed to vary the flow rate of the fluid fuel via the flow regulator (Hansen, [0125], [0143]-[0144]) based on a measurement of reactivity from the sensor module (Nguyen, [0043]; Hansen, [0143]), and would therefore be capable of causing the flow regulator to vary the operational flow rate of fluid fuel through the heat exchanger in response to detecting a slowdown or a speedup in the nuclear reaction in the reactor core chamber.

Regarding claim 4, Hansen discloses the circulating-fuel nuclear reactor according to claim 2 and further discloses wherein the control module is configured to cause the flow regulator to vary the operational flow rate of fluid fuel through the heat exchanger based on an output from the sensor module (Hansen, [0143]-[0144]). Although Hansen discloses the reactor comprises sensors for measuring parameters of the reactor (Hansen, [0143]), Hansen does not explicitly disclose the sensors are operable to measure a parameter indicative of the operational temperature of the fluid fuel.

Nguyen teaches (see Nguyen, Fig. 2) a monitoring device (250) for a nuclear reactor (200) operable to measure various operational parameters including temperature (Nguyen, Fig. 2, [0043]). 



	The control module of Hansen-Nguyen is designed to vary the flow rate of the fluid fuel via the flow regulator (Hansen, [0125], [0143]-[0144]) based on a measurement of temperature from the sensor module (Nguyen, [0043]; Hansen, [0143]), and would therefore be capable of causing the flow regulator to vary the operational flow rate of fluid fuel through the heat exchanger in response to determining that the operational temperature of the fluid fuel is above or below a critical temperature value.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Nguyen as applied to claim 4 above, and further in view of US Patent No. 3,434,924 (“Pouderoux”).

Regarding claim 5, Hansen in view of Nguyen teaches the circulating-fuel nuclear reactor according to claim 4 and further teaches wherein the control module is 

While Nguyen teaches the sensor module measures data within the reactor core chamber (see Nguyen, Fig. 2), neither Hansen nor Nguyen explicitly discloses or teaches the operational temperature is the temperature of the fluid fuel at the inlet to the reactor core chamber.

Pouderoux teaches maintaining an operational temperature of a fluid at an inlet to a reactor core chamber (Pouderoux, 3:62-64). 

It would have been obvious to a POSA to measure and maintain a temperature of the fluid fuel at the inlet to the reactor core chamber of Hansen-Nguyen as taught by Pouderoux because Pouderoux teaches it is useful to maintain a constant temperature at the reactor inlet and outlet in nuclear power plants (Pouderoux, 3:62-64).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen as applied to claim 2 above, and further in view of US Patent No. 5,002,721 (“Bernard”).

Regarding claim 6, Hansen discloses the circulating-fuel nuclear reactor according to claim 2. Although Hansen discloses the reactor comprises sensors for 

Bernard teaches (see Bernard, Fig. 1) an apparatus (generally Fig. 1) for measuring the concentration of fissile material in fluid fuel (generally 2) (Bernard, Fig. 1, 1:61-66, 2:15-32).

A POSA would have found it obvious to use the sensors as taught by Bernard in the reactor of Hansen for the predictable purpose of monitoring and mitigating the criticality of the reactor (Bernard, 1:10-16). 

	The control module of Hansen-Bernard is designed to vary the flow rate of the fluid fuel via the flow regulator (Hansen, [0125], [0143]-[0144]) based on a measurement of the level of fissile material in the fluid fuel from the sensor module (Bernard, 1:61-66, 2:15-32; Hansen, [0143]), and would therefore be capable of causing the flow regulator to increase the operational flow rate of fluid fuel through the heat exchanger in response to detecting a reduction in the level of fissile material in the fluid fuel.

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646